                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         CIVIL ACTION NO. 1:18-cv-01034

    NORTH CAROLINA STATE                          )
    CONFERENCE OF THE NAACP et al.                )
                                                  )
                  Plaintiffs,                     )
           v.                                     )
                                                  )    GOVERNOR COOPER’S
    ROY ASBERRY COOPER III, in his official )         REPSONSE TO MOTION TO
    capacity as the Governor of North Carolina et )        INTERVENE
    al.,                                          )
                                                  )
                  Defendants.                     )
    _____________________________________ )


         The Governor does not take a position on the motion to intervene. However, the

Governor responds to the motion to intervene to address statements made and issues raised

by the motion.

         This case was filed on December 20, 2018. It challenges the validity of N.C. Sess.

Law 2018-144, “AN ACT TO IMPLEMENT THE CONSTITUTIONAL AMENDMENT

REQUIRING PHOTOGRAPHIC IDENTIFICATION TO VOTE.” The complaint names

as defendants Governor Cooper and nine members of the State Board of Elections who

were members at the time the complaint was filed. All defendants were sued in their

official capacities. 1 The Governor’s response to the Complaint is due February 28, 2019.




1
       The prior State Board of Elections and Ethics Enforcement dissolved on December
28, 2019, and five new members were named to the newly-constituted State Board of
Elections effective January 31, 2019.




         Case 1:18-cv-01034-LCB-LPA Document 34 Filed 02/12/19 Page 1 of 4
       On January 14, 2019, President Pro Tempore of the North Carolina Senate Phillip

Berger and Speaker of the North Carolina House of Representatives Timothy Moore

moved to intervene in this case. The proposed intervenors’ motion challenges the ability

of the current defendants to defend the case, as well as the ability of the Attorney General’s

office to serve as counsel in the defense of the case.

       Governor Cooper disagrees with the legislative defendants’ contention that

intervention is required based on N.C. Gen. Stat. § 1-72.2. 2 Governor Cooper further

disputes the contention raised by the proposed intervenors that the Governor and/or the

State Board members 3 represented by the Attorney General’s Office are not capable of

defending this lawsuit. (See Mem. in Supp. of Mot. to Intevene at 11-16) The Governor

and the proposed intervenors’ alleged policy differences are not material to the question of

whether the Governor or other defendants would be able to adequately protect the proposed

intervenors’ interests. Governor Cooper, the State Board, and the Attorney General’s

Office are fully capable of performing their duties on behalf of the people of North

Carolina. Governor Cooper’s veto power and his position on prior legislation that was

ultimately declared unconstitutional do not change that fact. Furthermore, cooperation

between the parties on procedural matters such as extensions is encouraged by the courts



2
       Because the Governor takes no position on this motion other than to note his
disagreement with proposed intervenors’ representations, the Governor saves for another
day the question of the constitutionality of N.C. Gen. Stat. § 1-72.2.
3
       The Governor anticipates moving for dismissal on the grounds that he has not
waived immunity and is not a proper party. However, if the Governor is dismissed from
the case, the State Board members would be capable of defending the case.
                                              2



      Case 1:18-cv-01034-LCB-LPA Document 34 Filed 02/12/19 Page 2 of 4
and does not suggest substantive coordination as the proposed intervenors suggest. See,

e.g., Fed. R. Civ. P. 1, advisory committee’s note to 2015 amendment.

       Nonetheless, the Governor takes no position on the motion to intervene and defers

to the Court concerning the role of the proposed intervenors in this case.



       Respectfully submitted, this 12th day of February, 2019.

                                                        JOSHUA H. STEIN
                                                        Attorney General

                                                        /s/ Stephanie A. Brennan
                                                        Stephanie A. Brennan
                                                        N.C. State Bar No. 35955
                                                        Special Deputy Attorney General
                                                        N.C. Dept. of Justice
                                                        Post Office Box 629
                                                        Raleigh, NC 27602
                                                        Telephone: (919) 716-6900
                                                        Facsimile: (919) 716-6763
                                                        Email: sbrennan@ncdoj.gov

                                                        /s/ Brian D. Rabinovitz
                                                        Brian D. Rabinovitz
                                                        Special Deputy Attorney General
                                                        N.C. State Bar No. 41538
                                                        N.C. Department of Justice
                                                        P.O. Box 629
                                                        Raleigh, NC 27602-0629
                                                        Telephone: (919) 716-6863
                                                        Fax: (919) 716-6759
                                                        E-mail: brabinovitz@ncdoj.gov




                                             3



      Case 1:18-cv-01034-LCB-LPA Document 34 Filed 02/12/19 Page 3 of 4
                             CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing GOVERNOR

COOPER’S RESPONSE TO MOTION TO INTERVENE with the clerk of Court using the

CM/ECF system which will send notification of such to all counsel of record in this matter.


       This 12th day of February, 2019.

                                                        /s/ Stephanie A. Brennan
                                                        Stephanie A. Brennan
                                                        Special Deputy Attorney General




                                             4



      Case 1:18-cv-01034-LCB-LPA Document 34 Filed 02/12/19 Page 4 of 4
